DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2020, 12/31/2020, 01/13/2021, and 10/24/2021 are being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities: the first three groups should have the word “which” between “seeds” and “grown”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9, 10, 14, 15, 20, 25, 26, 28, 29, 32, 35, 37-39, 42, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Regarding claim 1, line 5 of the claim recites “a plurality of seeds which have statistically similar extractable at least one visual feature”. The current wording is confusing and leads to uncertainty as to the correct interpretation. For example, it is unclear if this possibly means each seed of the plurality has at least one extractable visual feature that are mutually statistically similar with other seeds of the plurality or if the “statistical similar extractable” is with respect to something else. 

Furthermore, in the third clause of the claim recites 
“wherein the at least one visual feature extracted from an image of one of the plurality of seeds are statistically similar to corresponding at least one visual feature extracted from another image of another seed of the plurality of seeds”. 

Regarding the first line, “the at least one visual feature extracted from an image” has an antecedent basis issue as there has been no prior recitation of the at least one visual feature actually being extracted, just that it is “extractable”. Also, now two separate images of the plurality of seeds are being recited leading to uncertainty on how they are related, if at all, to the image in the previous clause. The recitation also has a subject verb agreement issue since it recites “at least one visual feature…are statistically similar”. Finally, it is unclear how this clause 

Regarding the fourth clause, “the indication of at least one classification category” has an antecedent basis issue since “at least” has been amended out of the prior recitation of “one classification category”.

Next, the fifth clause recites training images of “a plurality of seeds which have statistically similar extractable at least one visual feature”. This leads to confusion on if this is related to the previous recitation of visual feature. If this is supposed to generally refer to the appearance of seeds not being statistically different from each other, clearer wording would be necessary. Furthermore, it is unclear how this recitation is distinguishable from the fourth clause in the claim. 

Finally regarding the sixth clause, another instance of “a plurality of seeds which have statistically similar extractable at least one visual feature” is present leading to the same confusion mentioned above. Also, there is a recitation of “at least one classification category for which visual features are not explicitly defined of at least one seed depicted in the respective training image selected from the group consisting of: hybrid, and non-hybrid”. However, “at least one” category does not seem to make sense since the categories consist of hybrid and non-hybrid and the two categories are mutually exclusive. “Consisting of” in claim language excludes all other options not thereafter recited (see MPEP 2111.03, II) leading The dependent claims do not cure claim 1 of these issues, and are similarly rejected. 

Regarding claim 4, the first line recites “the similar extractable at least one visual feature”. However, there is an antecedent basis issue with this limitation as several instances of “extractable at least one visual feature” have been recited in claim 1 as indicated above. 

Regarding claim 5, the first line recites “the at least one classification category”. However, there is an antecedent basis issue with this limitation since “at least” has been amended out of the previous recitation.

Regarding claim 6, the first line recites “the at least one classification category”. However, there is an antecedent basis issue with this limitation since “at least” has been amended out of the previous recitation. Furthermore, the second line recites “the respective seed”. There is an antecedent basis issue with this limitation since claim 1 indicates that “at least one seed” is in each training image.

Regarding claim 9, the first line recites “the at least one classification category”. However, there is an antecedent basis issue with this limitation since “at least” has been amended out of the previous recitation. Furthermore, the third line recites “the seed from which it was obtained”. There is an antecedent basis issue 

Regarding claim 10, the first line recites “the at least one classification category”. However, there is an antecedent basis issue with this limitation since “at least” has been amended out of the previous recitation. Furthermore, (ii) line 3 recites “a plurality of vectors each storing embedding of respective training images” where embedding should possibly be plural. 

Regarding claim 14, line 3 recites “the sorting controller”. There is insufficient antecedent basis for this limitation in the claim. Dependent claims 15, 20, and 35 do not cure claim 14 of this issue, and are similarly rejected. 

Regarding claim 35, recites in line 3 “the embedding”, in line 4 “the plurality of image embeddings”, and in line 6 “the sorting controller”. There is insufficient antecedent basis for these limitations in the claim. Furthermore, the end of line 4 recites “according to image embedding” when it should possibly read “according to an image embedding”.

Regarding claim 25, line 6 recites “the sorting controller”. There is insufficient antecedent basis for this limitation in the claim. In addition, line 5 recites “the Dependent claims 26, 28, 29, and 32 do not cure claim 25 of these issue, and are similarly rejected.

Regarding claim 45, the second recites “the at least one visual feature”. However, there is an antecedent basis issue with this limitation as several instances of “extractable at least one visual feature” have been recited in claim 1 as indicated above. Also, line 4 recites “statistically similar extractable at least one visual feature”. This leads to confusion on if this is related to the previous recitation of visual feature.

Regarding claim 37, the claim recites similar issues as highlighted above for claim 1. In addition, the fourth clause recites a second instance of “at least one imaging sensor” leading to confusion on if this is supposed to be the same or different than the sensor recited in the second clause. Finally, the last clause of the claim recites that the at least one neural network classifies the plurality of seeds. However, the second clause indicates that the neural network is trained based on the images of the plurality of seeds. Therefore, it is unclear if the last clause is further defining the training of the neural network or if this is post training since the same plurality of seeds is being recited for both clauses.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 5, the claim recites a further classification category. However, every instance of “[at least] one classification category” in claim 1 follows up by saying the categories consist of hybrid or non-hybrid. “Consisting of” in claim language excludes all other options not thereafter recited (see MPEP 2111.03, II). Therefore, by including another category, claim 5 improperly broadens claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 39, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited scope based on the teachings in the application, does not reasonably provide enablement for full scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Regarding claim 38, the claim recites in its entirety 

“a container comprising a plurality of seeds, wherein said plurality of seeds are sorted according to the system of claim 1.” 

However, as currently worded, the container is broad enough to be interpreted as agnostic to sorting technique and therefore would cover any present and further device that is merely capable of holding seeds after being sorted. In addition, there is no language that ties a particular container to the sorting technique of claim 1 and the Specification on page 32 bolsters this interpretation. No particulars of the container are recited in the claims are even further described in the Specification and Drawings. Therefore, a container with wholly separate utility Dependent claim 39 merely specifies more information about the seeds.

Similarly, claim 42 recites in its entirety 
“a method of growing a crop comprising seeding the seeds of the container of claim 38, thereby growing the crop.”

As above, the seeding method is agnostic to both the container and the method of sorting. There is no language that ties a particular growing method the sorting system or the container and no specific language is given for the growing method. As above, methods of growing seeds with wholly separate utility and not envisioned by Applicant would then infringe on this claim if it has any container and uses the sorting method of claim 1. 

Claims 38, 39, and 42 are written in terms of functional language that results in a broad scope and includes containers and/or methods of growing crops that Applicant has not disclosed, not envisioned, and would preempt future containers and method by virtue of a seed sorting method which are not specific to either. This would effectively cause disparate containers and methods to infringe on the claims and preempt future inventions related to both.



Conclusion
Although no prior art is used against the claims, this is not an indication that they are allowable. See MPEP 2173.06, section II, second paragraph. The 112 issues cause a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims. It is therefore difficult for the Examiner to properly search for prior art for the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CASEY L KRETZER/           Examiner, Art Unit 2637